Exhibit 10.7

EXECUTION VERSION

THIRD OMNIBUS AGREEMENT

(SIXTH AMENDMENT AND CONSENT)

This THIRD OMNIBUS AGREEMENT (SIXTH AMENDMENT AND CONSENT), dated as of
                    , 2007 (this “Omnibus Agreement”), is by and among ASA OPCO
HOLDINGS, LLC, a Delaware limited liability company (“ASA Holdings”), ASA
ALBION, LLC, a Delaware limited liability company (“Albion”), ASA BLOOMINGBURG,
LLC, a Delaware limited liability company (“Bloomingburg”), and ASA LINDEN, LLC,
a Delaware limited liability company (“Linden” and, together with ASA Holdings,
Albion and Bloomingburg, the “Borrowers”), ASA Holdings, as Borrowers’ Agent,
each of the Lenders party hereto, and WESTLB AG, New York Branch, as
Administrative Agent for the Lenders (the “Administrative Agent”).

WHEREAS, pursuant to the Credit Agreement, dated as of February 6, 2006 (as
amended by the First Amendment to Credit Agreement, dated as of May 23, 2006,
the Second Amendment to Credit Agreement, dated as of August 15, 2006, the Third
Amendment to Credit Agreement, dated as of August 30, 2006, the Omnibus
Agreement (Consent, Fourth Amendment and Second Waiver), dated as of
                    , 2006, the Second Omnibus Agreement (Second Consent, Fifth
Amendment and Third Waiver) dated as of                     , 2006, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrowers, the Borrowers’ Agent, each of the
Lenders from time to time party thereto, the Administrative Agent, First
National Bank of Omaha, as Collateral Agent for the Senior Secured Parties,
First National Bank of Omaha, as Accounts Bank, WestLB AG, New York Branch, as
Co-Syndication Agent, Lead Arranger, and Sole Lead Bookrunner, First National
Bank of Omaha and Standard Chartered Bank, as Co-Syndication Agents and Lead
Arrangers and CIT Capital USA INC. and ING Capital LLC, as Co-Documentation
Agents and Lead Arrangers, the Lenders agreed to make a credit facility
available to the Borrowers, subject to the terms and conditions set forth
therein;

WHEREAS, pursuant to a letter dated July 11, 2007, delivered by the Borrowers’
Agent to the Administrative Agent (the “Request Letter”), the Borrowers have
requested, among other things, that the Lenders (i) consent to a Change of
Control resulting from the proposed purchase of one hundred percent (100%) of
the Equity Interests in ASA Holdings by VeraSun Energy Corporation (“VeraSun”),
(ii) permit proposed amendments to certain of the Cargill Goods and Services
Agreements and the Grain Facility Leases in connection with such transaction and
(iii) agree to amend certain provisions of the Credit Agreement in connection
therewith.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Credit Agreement and herein, and other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. (a) Unless the context shall otherwise require, or
unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings specified in the Credit Agreement.

 

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

(b) The following terms, when used in this Omnibus Agreement, have the following
meanings:

“Change of Control Date” means the date on which VeraSun acquires one hundred
percent (100%) of the Equity Interests in ASA Holdings, as notified in writing
by the Borrowers’ Agent to the Administrative Agent.

Section 2. Amendments to the Credit Agreement to Become Effective Upon the
Change of Control Date. Effective upon the Change of Control Date, the parties
hereto hereby agree to amend (the “Amendment”) the following provisions of the
Credit Agreement in the manner set forth as follows:

(a) The following definitions set forth in Section 1.01 (Defined Terms) will be
deleted in their entirety: “Albion Required Subordinated Debt Disbursement”;
“American Capital”; ASA Biofuels LLC Agreement”; “ASA Biofuels’ IPO”;
“Bloomingburg Required Subordinated Debt Disbursement”; “Current Priority
Subordinated Interest”; and “Deferred Priority Subordinated Interest”;
“Intercreditor Agreement”; “Laminar”; “Linden Required Subordinated Debt
Disbursement”; “Required Subordinated Debt Disbursements”; “Right of First Offer
and Refusal Agreement”; “Subordinated Debt Agreements”; “Subordinated Debt
Environmental Indemnity Agreement”; “Subordinated Debt Obligations”;
“Subordinated Debt Negative Pledge Agreement”; “Subordinated Guaranty”;
“Subordinated Lenders”; “Subordinated Loans”; “Subordinated Note Purchase
Agreement”; and “USRG”.

(b) Each reference to “ASA Biofuels” in the following definitions set forth in
Section 1.01 (Defined Terms) will be deleted and replaced with a reference to
“VeraSun”: “ASAB Tax Preparer” (and such defined term shall be renamed “VeraSun
Tax Preparer” and each reference to such term in the Financing Documents shall
be replaced accordingly); “Federal Tax Distribution Amount”; “Knowledge”; “Loan
Parties”; and “State Tax Distribution Amount”.

(c) The following definitions will be added to Section 1.01 (Defined Terms) in
alphabetical order:

“Change of Control Date” means the date on which VeraSun acquires one hundred
percent (100%) of the Equity Interests in ASA Holdings, as notified in writing
by the Borrowers’ Agent to the Administrative Agent.

 

Third Omnibus Agreement (Sixth Amendment and Consent)

2



--------------------------------------------------------------------------------

“VeraSun” means VeraSun Energy Corporation, a corporation organized and existing
under the laws of the State of South Dakota.

“VeraSun Tax Sharing Agreement” means that tax sharing agreement to which
VeraSun and the Borrowers are parties, which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The phrase “and the Albion Required Subordinated Debt Disbursement”
beginning on the fifth line of the definition of “Albion Construction Budget”
set forth in Section 1.01 (Defined Terms) will be deleted.

(e) The amount specified beginning on the third line of the definition of
“Albion Required Equity Contribution” set forth in Section 1.01 (Defined Terms)
will be deleted and replaced with the following amount: “forty eight million
eight hundred twenty-seven thousand seven hundred seventy-three Dollars
($48,827,773)”.

(f) The definition of “ASAB Tax Preparer” is hereby deleted in its entirety and
replaced (in alphabetical order) with the following: ““VeraSun Tax Preparer”
means such nationally-recognized independent tax preparer selected by VeraSun
that is reasonably acceptable to the Administrative Agent, who is responsible
for preparing the annual tax returns for VeraSun; provided, that each of
McGladrey & Pullen, LLP, PricewaterhouseCoopers LLP, Deloitte & Touche USA LLP,
Ernst & Young LLP or KPMG LLP are deemed to be reasonably acceptable to the
Administrative Agent.”; and each reference to “ASAB Tax Preparer” in the
Financing Documents is replaced with a reference to “VeraSun Tax Preparer”.

(g) The phrase “and the Bloomingburg Required Subordinated Debt Disbursement”
beginning on the sixth line of the definition of “Bloomingburg Construction
Budget” set forth in Section 1.01 (Defined Terms) will be deleted.

(h) The amount specified beginning on the third line of the definition of
“Bloomingburg Required Equity Contribution” set forth in Section 1.01 (Defined
Terms) will be deleted and replaced with the following amount: “fifty million
one hundred forty-seven thousand one hundred fifty-one Dollars ($ 50,147,151)”.

(i) The phrase “Required Subordinated Debt Disbursements;” on the tenth line of
the definition of “Cash Flow” set forth in Section 1.01 (Defined Terms) will be
deleted.

(j) The definition of “Change of Control” in Section 1.01 (Defined Terms) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

Third Omnibus Agreement (Sixth Amendment and Consent)

3



--------------------------------------------------------------------------------

““Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) the result of which is that (i) ASA
Holdings fails to maintain, directly, legally or beneficially, one hundred
percent (100%) of the Equity Interests of any of Albion, Bloomingburg or Linden
(other than the Equity Interest held by the Independent Member) or (ii) VeraSun
fails to maintain directly, legally or beneficially, at least fifty-one percent
(51%) of the Equity Interests of ASA Holdings (other than the Equity Interest
held by the Independent Member); provided, that as a condition to any transfer
of Equity Interests in ASA Holdings by VeraSun, such Equity Interests shall
continue to be pledged to the Collateral Agent, for the benefit of the Senior
Secured Parties, and the Administrative Agent shall have received a satisfactory
pledge agreement and satisfactory evidence of such Lien, as described in
Section 6.01(i) (Conditions to First Construction Loan Borrowing — Lien Search;
Perfection of Security) (other than Section 6.01(i)(iv)), together with an
opinion of counsel reasonably satisfactory to the Administrative Agent
addressing those matters relating to the acquisition and ownership of such
Equity Interests, and the Lien thereon, as the Administrative Agent may
reasonably request and a good standing certificate with respect to such
transferee.”

(k) In the fifth paragraph of the definition of “Federal Tax Distribution
Amount” set forth in Section 1.01 (Defined Terms): (i) The phrase “…ordinary
business…” beginning on the sixteenth line will be deleted and replaced with the
word “taxable”; (ii) the phrase “…Form 1065, U.S. Return of Partnership Income…”
beginning on the seventeenth and twenty-fourth lines will be deleted and in each
case replaced with the phrase “Form 1120, U.S. Corporation Income Tax Return”;
(iii) the phrase “…ordinary business…” on the thirty-third line will be deleted
and replaced with the phrase “alternative minimum taxable”; and (iv) the phrase
“…Form 1065, U.S. Return of Partnership Income) of ASA Biofuels, adjusted for
the alternative minimum tax (AMT) items (as would be reported on Schedule K of
Form 1065, U.S. Return of Partnership Income)…” beginning on the thirty-third
line will be deleted and replaced with the phrase “Form 4626, Alternative
Minimum Tax – Corporations”.

(l) The definition of “Holdings Pledge Agreement” is hereby deleted in its
entirety and replaced with the following: “Holdings Pledge Agreement” means the
Amended and Restated Pledge and Security Agreement, in form and substance
reasonably satisfactory to the Lenders and the Collateral Agent, dated as of the
Change of Control Date, among VeraSun (as successor-in-interest to ASA
Biofuels), ASA Holdings and the Collateral Agent, pursuant to which VeraSun
pledges one hundred percent (100%) of the Equity Interests in ASA Holdings to
the Collateral Agent.

 

Third Omnibus Agreement (Sixth Amendment and Consent)

4



--------------------------------------------------------------------------------

(m) The definition of “Knowledge” will be amended by deleting all references to
“ASA Biofuels LLC Agreement” and replacing them with references to “(or, in the
case of VeraSun any president, chief executive officer, chief financial officer
or similar officer)”.

(n) The phrase “and the Linden Required Subordinated Debt Disbursement” on the
sixth line of the definition of “Linden Construction Budget” set forth in
Section 1.01 (Defined Terms) will be deleted.

(o) The amount specified beginning on the third line of the definition of
“Linden Required Equity Contribution” set forth in Section 1.01 (Defined Terms)
will be deleted and replaced with the following amount: “forty eight million
eight hundred twenty-nine thousand nine hundred eighty-six (48,829,986)”.

(p) The definition of “Management Services Agreement” is hereby deleted in its
entirety and replaced with the following: “Management Services Agreement” means
any (one or more) management or administrative services agreement, each in form
and substance reasonably satisfactory to the Administrative Agent, entered into
between one or more of the Borrowers and VeraSun; provided, that each such
agreement is approved by the Administrative Agent prior to its execution.

(q) The word “State” will be added in the last line of the definition of “State
Tax Distribution Amount” set forth in Section 1.01 (Defined Terms), between the
words “…Applicable” and “Tax…”.

(r) Paragraph (iv) of the definition of “Financing Documents” set forth in
Section 1.01 (Defined Terms) will be deleted in its entirety, and replaced with
the following: “(iv) [Intentionally omitted];”.

(s) The definition of “Insolvency Proceeding” set forth in Section 1.01 (Defined
Terms) will be deleted in its entirety and replaced with the following:

““Insolvency Proceeding” means, with respect to any Person, (i) any voluntary or
involuntary insolvency, bankruptcy, receivership, custodianship, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to such Person or any of its respective properties, whether under any
bankruptcy, reorganization or insolvency law or laws, federal or state, or any
law, federal or state, relating to relief of debtors, readjustment of
indebtedness, reorganization, composition or extension, (ii) any proceeding for
any liquidation, liquidating distribution, dissolution or other winding up of
such Person, voluntary or involuntary, whether or

 

Third Omnibus Agreement (Sixth Amendment and Consent)

5



--------------------------------------------------------------------------------

not involving insolvency or bankruptcy proceedings, (iii) any assignment for the
benefit of creditors of such Person, (iv) other marshalling of the assets of
such Person, (v) such Person applies for, consents or acquiesces to, or permits
or suffers to exist the appointment of a trustee, receiver, sequestration or
other custodian for such Person or for a substantial part of its property, or
(vi) such Person becomes insolvent or generally fails to pay, or admits in
writing its inability or unwillingness to pay, debts as they become due.”

(t) The phrase “, each Subordinated Lender” in the definition of “Loan Parties”
set forth in Section 1.01 (Defined Terms) will be deleted.

(u) Clause (b) of the definition of “Restricted Payments” set forth in
Section 1.01 (Defined Terms) will be deleted in its entirety, and the following
clauses of such definition shall be renumbered accordingly.

(v) Each reference to “ASA Biofuels” in the following Sections of the Credit
Agreement will be deleted and replaced with a reference to “VeraSun”:
Section 5.03 (Governmental Approvals); Section 5.12(b) (Collateral);
Section 5.13(c) (Ownership of Properties); Section 5.14(c) (Taxes); Section 5.25
(Separateness); Section 6.04(h) (Conditions to Term Loan Borrowing — Security);
Section 6.04(k) (Conditions to Term Loan Borrowing — Legal Opinions);
Section 6.05(g) (Conditions to All Borrowings — No Litigation); Section 6.05(j)
(Conditions to All Borrowings — Satisfactory Legal Form); Section 8.06(e)(i)
(ASA Holdings Construction Account); Sections 8.08(b)(xii) and (xx) (Revenue
Account); Section 9.01(f) (Events of Default — Cross Defaults); Section 9.01(g)
(Events of Default — Judgments); Section 9.01(i) (Events of Default —
Bankruptcy, Insolvency); Section 10.01(c) (Appointment and Authority);
Section 10.10(a) (Collateral Agent May File Proof’s of Claim); and
Section 10.11(b) (Collateral Matters).

(w) The phrase “and (C) closing fees paid on the Subordinated Loans” beginning
on the tenth line of paragraph (iv) of Section 2.04(g) (Commitments and
Borrowing — Borrowing of Loans) will be deleted and replaced with the following:
“and (C) one million two hundred fifty thousand Dollars ($ 1,250,000)”.

(x) Paragraph (vii) of Section 2.04(g) (Commitments and Borrowing — Borrowing of
Loans) will be deleted in its entirety and replaced with the following:

“(vii) seventh, to VeraSun, as reimbursement for, or repayment of, the Required
Equity Contributions, in an amount equal to thirty-five percent (35%) of any
outstanding

 

Third Omnibus Agreement (Sixth Amendment and Consent)

6



--------------------------------------------------------------------------------

Construction Loan Commitments that remain outstanding after the disbursements
described in priorities first through sixth above.”

(y) Section 5.09 (Litigation) will be deleted in its entirety and replaced with
the following: “There is no pending or, to the Knowledge of any Borrower,
threatened material litigation, action, proceeding, or labor controversy against
or, to the Knowledge of any Borrower, affecting any Borrower, any Plant or the
Project. There is no pending or, to the Knowledge of any Borrower, threatened
litigation, action, proceeding, or labor controversy against or, to the
Knowledge of any Borrower, affecting VeraSun that has or would reasonably be
expected to have a Material Adverse Effect. To the Knowledge of the Borrowers,
there is no pending or threatened litigation, action, proceeding, or labor
controversy against or affecting any Project Party that has or would reasonably
be expected to have a Material Adverse Effect.”

(z) Section 5.14(c) (Taxes) is hereby amended by inserting at the end of such
Section: “, other than the VeraSun Tax Sharing Agreement”.

(aa) 6.05(g) (Conditions to All Borrowings — No Litigation) is hereby amended by
(x) deleting “ASAB Biofuels,” from clause (i), (y) inserting a new clause
(ii) as follows: “No action, suit, proceeding or investigation shall have been
instituted or, to the Knowledge of each Borrower, threatened against VeraSun
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect”, and (z) clause (ii) is renumbered
accordingly.

(bb) Paragraph (ii) of Section 7.02(a) (Negative Covenants — Restrictions on
Indebtedness of the Borrowers) will be deleted in its entirety, and replaced
with the following: “(ii) [Intentionally omitted];”.

(cc) Section 7.02(n) (Negative Covenants — Subordinated Debt Agreements) will be
deleted in its entirety, and replaced with the following: “(n) [Intentionally
omitted].”

(dd) The following phrase will be added at the end of Section 7.02(t) (Negative
Covenants — Construction Budget”):

“; provided, that the Line Item entitled “Cash Interest sub debt” set forth in
the Construction Budgets shall be deemed to be completed for purposes of clause
(ii) above on the Change of Control Date.”

(ee) 7.03(f)(i) (Reporting Requirements) is hereby deleted and the following
text shall be substituted in its place: “(A) any material litigation or

 

Third Omnibus Agreement (Sixth Amendment and Consent)

7



--------------------------------------------------------------------------------

governmental proceeding pending or threatened in writing against any Borrower or
(B) any litigation or governmental proceeding pending or threatened in writing
against VeraSun that, in the case of this clause (B) only, has or would
reasonably be expected to have a Material Adverse Effect;”

(ff) The phrase “or any Subordinated Debt Agreement” beginning on the third line
of Section 7.03(g) (Reporting Requirements) will be deleted, and the word “or”
will be added between the phrases “…the Management Services Agreement,” and “any
Additional Project Documents…” in the third line of such Section.

(gg) Section 7.03(h) (Reporting Requirements) will be deleted in its entirety,
and replaced with the following: “(h) [Intentionally omitted];”.

(hh) Paragraphs (x) and (xviii) of Section 8.08(b) (Revenue Account) will be
deleted in their entirety, and replaced with the following: “(x) [Intentionally
omitted];” and “(xviii) [Intentionally omitted];”, respectively.

(ii) The phrase “, or any Loan Party defaults in the due performance and
observance of any of its obligations under the Intercreditor Agreement”
beginning on the fourteenth line of Section 9.01(c) (Events of Default —
Non-Performance of Certain Covenants and Obligations) will be deleted.

(jj) Section 9.01(g) (Events of Default — Judgments) is hereby amended by
deleting the words “or ASA Biofuels”.

(kk) The phrase “Subject to the Right of First Offer and Refusal Agreement,” on
the first line of Section 11.03(b) (Miscellaneous — Assignments) will be
deleted, and the first letter of the word “any” immediately following such
phrase will be capitalized.

(ll) The following terms will be deleted every time they are listed in Schedule
5.11-A: “Subordinated Guaranty”, “Subordinated Environmental Indemnity
Agreement” and “Subordinated Negative Pledge Agreement”.

(mm) The following phrases set forth in Schedule 5.25 will be deleted: (a) “the
Subordinated Guaranty and” on the third line of Section (vii); (b) “and the
Subordinated Guaranty” on the third line of Section (xviii); and (c) “and the
Subordinated Guaranty” beginning on the seventh line of Section (xx).

(nn) The phrase “and (C) closing fees paid on the Subordinated Loans” beginning
on the eighth line of paragraph fourth of Section 2 (Use of Proceeds) of Exhibit
A will be deleted and replaced with the following: “and (C) one million two
hundred fifty thousand Dollars ($1,250,000)”.

(oo) Paragraph seventh of Section 2 (Use of Proceeds) of Exhibit A will be
deleted in its entirety and replaced with the following:

“seventh, [            ] Dollars ($[            ]) to VeraSun, as reimbursement
for, or repayment of, the Required Equity Contributions, which amount is equal
to thirty-five percent (35%) of any outstanding Construction Loan Commitments
that remain outstanding after the disbursements described in priorities first
through sixth above.”

 

Third Omnibus Agreement (Sixth Amendment and Consent)

8



--------------------------------------------------------------------------------

(pp) Exhibit L will be amended by (i) deleting paragraphs (x) and (xviii), and
paragraphs (q) and (y), in their entirety, and replacing them with the
following: “(x) [Intentionally omitted];”, “(xviii) [Intentionally omitted];”,
“(q) [Intentionally omitted].” and “(y) [Intentionally omitted].”, respectively
and (ii) deleting the references to “ASA Biofuels” in paragraphs (xii) and
(s) and replacing them with references to “VeraSun”.

(qq) The phrases “, the Right of First Offer and Refusal Agreement”, “or the
Right of First Offer and Refusal Agreement”, and “and the Right of First Offer
and Refusal Agreement” will be deleted every time they appear in Exhibit V. In
addition, and also with respect to such Exhibit V, (I) the word “or” will be
added on the seventh line of Section 4(a) between the phrases “…with the Credit
Agreement,” and “the other Financing Documents…”; (II) the word “and” will be
added on the fourth line of Section 4(b) between the phrases “…under the Credit
Agreement,” and “the other Financing Documents…”; (III) the word “and” will be
added on the seventh line of Section 4(b) between the phrases “…a copy of the
Credit Agreement,” and “each other Financing Document…”; (IV) the word “or” will
be added on the sixteenth line of Section 4(b) between the phrases “…under the
Credit Agreement,” and “any other Financing Document…”; and (V) the word “and”
will be added on the fourth lines of Sections 5(c)(i) and (ii), in each case
between the phrases “…under the Credit Agreement,” and “the other Financing
Documents”.

(rr) The phrase “or Subordinated Debt Agreement” on the third line of Section 6
of Exhibit W will be deleted, and the word “or” will be added on the second line
of such Section between the phrases “…any Project Document,” and “Additional
Project Document”.

Section 3. Consent. The Lenders hereby agree (the “Consents”) that, with the
prior approval of the Administrative Agent, the Borrowers may enter into
amendments to the Cargill Goods and Services Agreements and Grain Facility
Leases, or supplemental agreements in connection therewith, to address the
matters described in the Request Letter, and other clarifications or amendments
related thereto; provided, that such amendments and agreements may not be
executed or delivered prior to the Change of Control Date. The parties hereto
acknowledge and agree that any supplemental agreements entered into by any
Borrower pursuant to this Section 3 shall be Project Documents.

 

Third Omnibus Agreement (Sixth Amendment and Consent)

9



--------------------------------------------------------------------------------

Section 4. Obligations of the Borrowers in Connection with the Change of Control
Date. In addition to each of their covenants, agreements and obligations set
forth in the Credit Agreement, the Borrowers hereby jointly and severally agree
with each Agent and each Lender that the occurrence of the Change of Control
Date will be subject to the satisfaction of the following conditions:

(a) No later than three (3) Business Days prior to the Change of Control Date,
the Borrowers shall give written notice to the Administrative Agent specifying
the Change of Control Date.

(b) On the Change of Control Date, the Borrowers shall provide the
Administrative Agent with a certified pay-off letter executed by each
Subordinated Lender (i) confirming that all the Subordinated Debt Obligations
have been irrevocably and indefeasibly paid in full, (ii) confirming that each
Subordinated Debt Agreement (including each Subordinated Guaranty, the
Subordinated Debt Environmental Indemnity Agreement and the Subordinated Debt
Negative Pledge Agreement) has been terminated, and (iii) acknowledging that,
effective upon the Change of Control Date, the Intercreditor Agreement and the
Right of First Offer and Refusal Agreement have been terminated.

(c) Within three (3) Business Days after the Change of Control Date (or such
other period of time reasonably acceptable to the Administrative Agent), the
Borrowers shall file with the relevant registry/ies evidence of the termination
in full of each of the Subordinated Debt Agreements or other documents and/or
instruments executed pursuant thereto whose execution has been recorded in such
registry/ies, and promptly thereafter shall deliver to the Administrative Agent
acknowledgement copies or stamped receipt copies of the recordation of each such
termination.

(d) Prior to the Change of Control Date, the form of VeraSun Tax Sharing
Agreement shall have been provided to, and approved by, the Administrative
Agent.

(e) On or before the Change of Control Date, the following conditions shall be
satisfied:

 

  (i) a counterpart of this Amendment shall have been executed by each of the
parties hereto and delivered to the Administrative Agent;

 

  (ii) the Administrative Agent shall have received satisfactory evidence,
including certificates of good standing from the Secretaries of State of each
relevant jurisdiction, that VeraSun is duly authorized as a corporation to carry
on its business, and is duly organized, validly existing and in good standing in
each jurisdiction in which it is required to be so authorized;

 

Third Omnibus Agreement (Sixth Amendment and Consent)

10



--------------------------------------------------------------------------------

  (iii) the Administrative Agent shall have received a legal opinion from New
York and South Dakota counsel to VeraSun and the Borrowers, addressed to the
Senior Secured Parties and in form and substance reasonably satisfactory to the
Administrative Agent, addressing such matters related to VeraSun’s acquisition
of the Equity Interest in ASA Holdings and the Lien granted pursuant to the
Holdings Pledge Agreement as the Administrative Agent may reasonably request;

 

  (iv) the Administrative Agent shall have received satisfactory copies or
evidence, as the case may be, of the following actions in connection with the
perfection of the Security:

 

  (A) completed requests for information or lien search reports, dated no more
than five (5) Business Days before the Change of Control Date (or such other
date as reasonably acceptable to the Administrative Agent), listing all
effective UCC financing statements, fixture filings or other filings evidencing
a security interest filed in Nebraska, Ohio, Indiana, South Dakota and any other
jurisdictions reasonably requested by the Administrative Agent that name VeraSun
as a debtor, together with copies of each such UCC financing statement, fixture
filing or other filings;

 

  (B) the execution of the Holdings Pledge Agreement (as defined in the Credit
Agreement after giving effect to the Amendments) by each party thereto;

 

  (C) acknowledgment copies or stamped receipt copies of a proper of the UCC
financing statement relating to the Holdings Pledge Agreement, duly filed with
the Secretary of State of the State of South Dakota;

 

  (D) the original certificates representing all Equity Interests in ASA
Holdings reflecting VeraSun, Inc. as the owner shall have been delivered to the
Collateral Agent, in each case together with a duly executed transfer power and
irrevocable proxy in the form attached to the Holdings Pledge Agreement;

 

  (E) evidence of the completion of all other actions, recordings and filings of
or with respect to the Holdings Pledge Agreement that the Administrative Agent
may deem necessary or desirable in order to continue to perfect and protect the
first-priority Liens created under the Holdings Pledge Agreement;

 

Third Omnibus Agreement (Sixth Amendment and Consent)

11



--------------------------------------------------------------------------------

  (v) the Administrative Agent shall have received from VeraSun a certificate of
an Authorized Officer dated as of the Change of Control Date, upon which the
Administrative Agent and each Lender may conclusively rely, as to:

 

  (A) resolutions of its members, managers, directors or shareholders, as the
case may be, then in full force and effect authorizing the Change of Control
Closing and the execution and delivery of the Holding Pledge Agreement and the
consummation of the transactions contemplate thereby;

 

  (B) the incumbency and signatures of those of its officers and representatives
authorized to execute and otherwise act with respect to each Financing Document
to which it is party; and

 

  (C) VeraSun’s Organic Documents, certifying that (1) such documents are in
full force and effect and no term or condition thereof has been amended from the
form thereof delivered to the Administrative Agent and (2) no material breach,
material default or material violation thereunder has occurred and is
continuing; and

(f) Promptly upon execution thereof, the Borrowers shall deliver to the
Administrative Agent fully executed copies of the amendments and agreements
described in Section 3 of this Omnibus Agreement, together with acknowledgement
copies or stamped receipt copies of the recordation of a memorandum of any
amendment to each Grain Facility Lease, if reasonably requested by the
Administrative Agent.

Section 5. Certification by the Borrowers. This Omnibus Agreement is entered
into by the Lenders in reliance on the Borrowers’ certifications that (i) as of
the date hereof no Default or Event of Default has occurred and is continuing
under the Credit Agreement, and (ii) all of the information provided in the
Request Letter is true, complete and correct in all material respects.

Section 6. Limited Purpose; Effect on Credit Agreement. Notwithstanding anything
contained herein, the Consents (i) are limited consents, (ii) are effective only
with respect to the transactions described in this Omnibus Agreement for the
specific instance and the specific purpose for which they are given, (iii) shall
not be effective for any other purpose or transaction, and (iv) do not
constitute an amendment or basis for a subsequent extension, waiver or consent
of any of the provisions of the Credit Agreement. Except as expressly amended
hereby or otherwise provided herein, (a) all of the terms and conditions of the
Credit

 

Third Omnibus Agreement (Sixth Amendment and Consent)

12



--------------------------------------------------------------------------------

Agreement and all other Financing Documents remain in full force and effect, and
none of such terms and conditions are, or shall be construed as, otherwise
amended or modified, and (b) nothing in this Omnibus Agreement shall constitute
a waiver by the Lenders, of any Default or Event of Default, or shall constitute
a waiver by the Lenders of any right, power or remedy available to the Lenders
or the other Senior Secured Parties under the Credit Agreement, whether any such
defaults, rights, powers or remedies presently exist or arise in the future. The
Credit Agreement shall, together with the amendments set forth in this Omnibus
Agreement, be read and construed as a single agreement. All references in the
Credit Agreement and any related documents, instruments and agreements shall
hereafter refer to the Credit Agreement, as amended hereby.

Section 7. Effective Date. This Omnibus Agreement shall become effective upon
execution by the Required Lenders, the Administrative Agent, the Accounts Bank,
the Collateral Agent, each of the Borrowers and the Borrowers’ Agent.

Section 8. Financing Document. The parties hereto agree that this Omnibus
Agreement is a Financing Document.

Section 9. Authority; Etc. The execution and delivery by each of the Borrowers
and the Borrowers’ Agent of this Omnibus Agreement are within the organizational
authority of each of them and have been duly authorized by all necessary
organizational action on the part of, and have been duly and validly executed
by, each Borrower and the Borrowers’ Agent.

Section 10. Miscellaneous.

(a) THIS OMNIBUS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA.

(b) Section headings in this Omnibus Agreement are included herein for
convenience of reference only and shall not constitute a part of this Omnibus
Agreement for any other purpose or be given any substantive effect.

(c) This Omnibus Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.

(d) Delivery of an executed counterpart of a signature page of this Omnibus
Agreement by telecopy or portable document format (“pdf”) shall be effective as
delivery of a manually executed counterpart of this Omnibus Agreement.

[The remainder of this page was left blank intentionally.]

 

Third Omnibus Agreement (Sixth Amendment and Consent)

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Omnibus Agreement
(Sixth Amendment and Consent) to be executed by their respective officers as of
the day and year first above written.

 

ASA OPCO HOLDINGS, LLC,

as Borrower

By:  

/s/ George Schaefer

Name:   George Schaefer Title:   CFO

ASA ALBION, LLC,

as Borrower

By:  

/s/ George Schaefer

Name:   George Schaefer Title:   CFO

ASA BLOOMINGBURG, LLC,

as Borrower

By:  

/s/ George Schaefer

Name:   George Schaefer Title:   CFO

ASA LINDEN, LLC,

as Borrower

By:  

/s/ George Schaefer

Name:   George Schaefer Title:   CFO

Third Omnibus Agreement (Sixth Amendment and Consent)

 

14



--------------------------------------------------------------------------------

ASA OPCO HOLDINGS, LLC,

as Borrowers’ Agent

By:  

/s/ George Schaefer

Name:   George Schaefer Title:   CFO

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH,

as Lender

By:  

/s/ DUNCAN ROBERTSON

Name:   DUNCAN ROBERTSON Title:   EXECUTIVE DIRECTOR By:  

/s/ James R. Anderson

Name:   James R. Anderson Title:   Director

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ DUNCAN ROBERTSON

Name:   DUNCAN ROBERTSON Title:   EXECUTIVE DIRECTOR By:  

/s/ James R. Anderson

Name:   James R. Anderson Title:   Director

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

1st FARM CREDIT SERVICES, FLCA,

as Lender

By:  

/s/ DALE A. RICHARDSON

Name:   DALE A. RICHARDSON Title:   VP Illinois Capital Markets Group

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK,

as Lender

By:  

/s/ Bruce B. Fortner

Name:   Bruce B. Fortner Title:   Vice President

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

BANK MIDWEST, N.A.,

as Lender

By:  

/s/ David L. Rambo

Name:   David L. Rambo Title:   Sr. V.P.

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

CIT CAPITAL USA INC.,

as Lender

By:  

/s/ Scott Carlson

Name:   Scott Carlson Title:   Vice President

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, FLCA,

as Lender

By:  

/s/ Kathryn J. Frahm

Name:   Kathryn J. Frahm Title:   VP Credit

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF OMAHA,

as Lender

By:  

/s/ Stephanie H. Moline

Name:   Stephanie H. Moline Title:   Executive Vice President

FIRST NATIONAL BANK OF OMAHA,

as Collateral Agent

By:  

/s/ Stephanie H. Moline

Name:   Stephanie H. Moline Title:   Executive Vice President

FIRST NATIONAL BANK OF OMAHA,

as Accounts Bank

By:  

/s/ Stephanie H. Moline

Name:   Stephanie H. Moline Title:   Executive Vice President

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA,

as Lender

By:  

/s/ Alfred S. Compton, Jr.

Name:   Alfred S. Compton, Jr. Title:   ILLEGIBLE

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH,

as Lender

By:  

/s/ Pierre Audrain

Name:   Pierre Audrain Title:   Director By:  

/s/ ROBERT PARK

Name:   ROBERT PARK Title:   Associate

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

SCOTIABANC INC.,

as Lender

By:  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director

Third Omnibus Agreement (Sixth Amendment and Consent)



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as Lender

By:  

/s/ JOSWER DE LA MERCED

Name:   JOSWER DE LA MERCED Title:   ASSOCIATE DIRECTOR PROJECT FINANCE AMERICAS
By:  

/s/ Maria L. Garcia

Name:   Maria L. Garcia Title:   Credit Documentation Officer-A2710

Third Omnibus Agreement (Sixth Amendment and Consent)